per curiam:
Jorge Zayas Cabán fue admitido al ejercicio de la profesión el 26 de junio de 1987.
En lo que aquí nos concierne, el 6 de mayo de 2003 se presentó una queja en su contra ante el Colegio de Aboga-dos de Puerto Rico. Mediante dicha queja, un cliente suyo le imputaba que Zayas Cabán había transigido una de-manda del cliente contra una compañía de seguros sin su conocimiento o consentimiento, y que, además, Zayas Ca-bán se había quedado con el importe total de la transacción referida, sin pagarle nada al cliente, a pesar de éste ha-berle requerido el dinero en cuestión en varias ocasiones durante un período de más de dos años.
El 5 de junio de 2003 el Colegio de Abogados le requirió a Zayas Cabán por correo certificado que contestara la queja, sin tener éxito. El 15 de julio de 2003 el Colegio de Abogados le hizo un segundo requerimiento a Zayas Ca-bán, sin tener éxito de nuevo. El Colegio de Abogados con-tinuó en su empeño por lograr que Zayas Cabán contestara la queja referida mediante requerimientos subsiguientes remitidos por correo certificado el 23 octubre de 2003 y 9 de diciembre de 2003, todos ellos infructuosos.
Así las cosas, el 10 de febrero de 2004 el Colegio de Abogados compareció ante nos y nos expuso la situación referida. El 14 de abril de 2004, mediante la correspon-diente resolución, le concedimos un término a Zayas Cabán para que contestase los requerimientos del Colegio de Abo-gados en el caso de autos. Además, durante el mismo tér-mino le ordenamos que compareciera ante nos a exponer las razones, si alguna tuviese, por las cuales no debía ser disciplinado por no responder a los requerimientos del Co-legio de Abogados. Le advertimos claramente a Zayas Ca-bán que su incumplimiento con dicha resolución conlleva-ría sanciones disciplinarias serias, incluso la suspensión del ejercicio profesional.
Han transcurrido más de cinco meses y Zayas Cabán no ha respondido a la resolución aludida. Vencido desde hace mucho tiempo el término que se le concedió para ello, Za-yas Cabán no ha cumplido con lo que se le ordenó.
*841HH
Reiteradamente hemos resuelto que los abogados tienen el deber ineludible de responder diligentemente a los re-querimientos del Colegio de Abogados con respecto a que-jas que éste investiga. También tienen la obligación de cumplir fielmente las órdenes de este Tribunal. Desaten-der los requerimientos del Colegio o las órdenes nuestras acarrea la imposición de sanciones disciplinarias severas. In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Arroyo Rivera, 161 D.P.R. 567 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (1999); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re Rivera Rodríguez, 147 D.P.R. 917 (1999).
En el caso de autos, Zayas Cabán ha hecho caso omiso de una orden nuestra al incumplir con nuestra Resolución de 14 de abril de 2004. Asimismo, se ha mostrado indife-rente ante nuestro apercibimiento de imponerle sanciones disciplinarias. Evidentemente no le interesa continuar ejerciendo la profesión.
HH HH
Zayas Cabán tiene un largo historial de quejas graves ante este Foro. Por un lado, se le han presentado querellas por falta de pago de las cuotas del Colegio de Abogados en 1992, 1996, 1999, 2002 y 2003. Por otro lado, tiene pen-dientes ocho procedimientos disciplinarios distintos ante el Procurador General de Puerto Rico, incluso uno que ya está sometido ante un Comisionado Especial. Finalmente, está sujeto actualmente a al menos una investigación por el Fiscal General de Puerto Rico por varias posibles viola-ciones graves al Código Penal de Puerto Rico.
En vista de lo señalado en el acápite II de esta opinión, procede la suspensión inmediata e indefinida de Zayas Ca-bán del ejercicio de la abogacía y la notaría. Esta suspen-sión no afectará la investigación criminal referida antes ni el procedimiento pendiente ante el Comisionado Especial en *842el Caso CP-2003-9, que deben completarse y concluir con los informes correspondientes a este Foro. Se le impone a Jorge Zayas Cabán el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos y de devolverles cualesquiera honorarios recibidos por trabajos no realizados. Debe, además, informar oportunamente de su suspensión a los distintos foros judiciales y administra-tivos del país. Por último, deberá certificarnos en treinta días del cumplimiento de estos deberes.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió sin opinión.